Citation Nr: 1542078	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  10-36 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for degenerative arthritis left knee (claimed as bilateral leg condition).

3.  Entitlement to service connection for right knee strain (claimed as bilateral leg condition). 

4.  Entitlement to service connection for gastritis (also claimed as irritable bowel syndrome).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an increased (compensable) rating for residuals of a nasal fracture.

8.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  

10.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and M.P.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in January 2015.

The issue of entitlement to TDIU has been raised by a private vocational assessment conducted in August 2012.  In light of the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), (a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record or expressly raised by the Veteran) the Board has considered the TDIU claim as part of the Veteran's pending increased rating claims.

In November 2014 and May 2015, the Veteran submitted requests pursuant to the Freedom of Information Act (FOIA).  The Records Management Center (RMC) is taking appropriate action in response to this request.  See Letter from the RMC to the Veteran's attorney, dated June 24, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

At his hearing before the Board in January 2015, the Veteran reported worsening symptoms involving his nasal fracture residuals and lumbosacral strain.  Additional examinations are needed.

During the hearing, the Veteran also reported that he had filed for Social Security Administration (SSA) benefits on five occasions, most recently in December 2014.  The records associated with his claim for SSA benefits should be obtained.  

The Veterans Benefits Management System (VBMS) e-folder contains an incomplete copy of the June 2010 SOC.  The RO should associate a complete copy of the SOC in the VBMS e-folder.  

As the case must be remanded for the foregoing reasons, the Veteran's most recent VA treatment records should also be obtained.

Finally, in an October 2012 rating decision the RO denied service connection for hypertension, degenerative arthritis of the left knee (claimed as bilateral leg condition), right knee strain (claimed as bilateral leg condition), gastritis (also claimed as irritable bowel syndrome), bilateral hearing loss, tinnitus, chronic fatigue syndrome, and gout.  The Veteran filed a notice of disagreement (NOD) with later that same month.  In August 2013, the Veteran withdrew the claims for service connection for chronic fatigue syndrome and gout.  However, the RO has yet to issue a statement of the case (SOC) as to the remaining issues.  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his TDIU claim.

2.  Associate a complete copy of the June 2010 SOC with the VBMS e-folder.  

3.  Obtain copies of all documents and/or evidentiary material pertaining to the Veteran's applications for SSA disability benefits.

4.  Make arrangements to obtain the Veteran's complete treatment records from the VA facilities at Valdosta, Georgia; Lake City, Florida; Gainesville, Florida; South Fulton, Georgia; and Tampa, Florida, dated from December 2014 forward.  
 
5.  After the above records have been obtained, schedule the Veteran for a VA examination to determine the severity of his lumbosacral strain.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

6.  Schedule the Veteran for a VA examination to determine the severity of his nasal fracture.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

The Veteran has stated that he has breathing problems and uses a CPAP machine.  The examiner must specifically determine whether or not the Veteran has any breathing impairment associated with his nasal fracture, and if so, describe that impairment.
 
7.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the VBMS e-folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD, lumbosacral strain, and residuals of nasal fracture) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided.
 
8.  Issue an SOC concerning the claims of entitlement to service connection for hypertension, degenerative arthritis left knee (claimed as bilateral leg condition), right knee strain (claimed as bilateral leg condition), gastritis (also claimed as irritable bowel syndrome), bilateral hearing loss, and tinnitus.  Advise the Veteran that he still needs to file timely substantive appeals (VA Form 9 or equivalent statement) in response to the SOC to perfect an appeal to the Board concerning these additional claims.

9.  Finally, readjudicate the claims on appeal (i.e., increased ratings for lumbosacral strain and residuals of a nasal fracture and entitlement to a TDIU).  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




